OPINION — AG — ** RURAL AMBULANCE SERVICE — OPEN MEETING — FINANCIAL AUDITS — LIABILITY ** (1) RURAL AMBULANCE SERVICE DISTRICTS, CREATED PURSUANT TO 19 O.S. 1201 [19-1201] ET SEQ., ARE "NOT" POLITICAL SUBDIVISIONS OR POLITICAL CORPORATIONS OF THE STATE AND ARE "NOT" SUBJECT TO CONSTITUTIONAL DEBT LIMITATIONS OF ARTICLE X, SECTION 26 THEREFORE, THEY ARE NOT PROHIBITED FROM BORROWING MONEY OR ENCUMBERING FUNDS FOR PURPOSES SET FORTH IN THE ACT NOT PROJECTED AS AVAILABLE DURING THE FISCAL YEAR. (2) THE BOARD OF DIRECTORS OF A RURAL AMBULANCE SERVICE DISTRICT, WHICH IS RESPONSIBLE FOR GOVERNING AND ADMINISTERING THE AFFAIRS OF THE DISTRICT, HAS THE AUTHORITY TO AUTHORIZE THE INCURRING OF INDEBTEDNESS BY THE DISTRICT. THE DIRECTORS, ACTING ON BEHALF OF THE DISTRICT, ARE 'NOT' PERSONALLY LIABLE FOR SUCH INDEBTEDNESS, ABSENT A SHOWING OF ACTUAL FRAUD OR BAD FAITH. (3) THE BOARD OF DIRECTORS OF A RURAL AMBULANCE SERVICE DISTRICT IS ENTRUSTED WITH THE EXPENDING OF PUBLIC FUNDS AND THEREFORE CONSTITUTES A PUBLIC BODY AND IS, THEREFORE, SUBJECT TO THE OPEN MEETING ACT. (4) 19 O.S. 1216 [19-1216] REQUIRES THAT A FINANCIAL AUDIT OF THE DISTRICT MUST BE MADE ANNUALLY AND THAT THE BOARD OF DIRECTORS OF A RURAL AMBULANCE SERVICE DISTRICT IS RESPONSIBLE FOR CAUSING THE AUDIT TO BE PERFORMED. (PLEDGING THE CREDIT OF OKLAHOMA) CITE: 82 O.S. 1324.6 [82-1324.6], 26 O.S. 301 [26-301], 25 O.S. 304 [25-304], 19 O.S. 1203 [19-1203], 19 O.S. 1206 [19-1206](C), 19 O.S. 1207 [19-1207], 19 O.S. 1208 [19-1208], 19 O.S. 1209 [19-1209] [19-1209], 19 O.S. 1209 [19-1209](A)(9), 19 O.S. 1209 [19-1209] [19-1209](A)(12),  19 O.S. 1210 [19-1210](A), 19 O.S. 1210 [19-1210](B),  19 O.S. 1210 [19-1210](C), 19 O.S. 1210 [19-1210](D),  19 O.S. 1216 [19-1216] (BETTY E. HUNTER)